Exhibit 10.28

MASTER SERVICES AGREEMENT*

This Master Services Agreement ("Master Agreement") is made and entered into as
of this _____ day of __________ 2010 ("Effective Date") between: Chartis
International LLC, an entity formed under the laws of the state of Delaware,
("Chartis International"), and such insurance company Affiliates of Chartis as
may agree to be bound by this Agreement by executing a Local Agreement (each a
"Local ICA") (collectively "Chartis") and MMR Information Systems, Inc., an
entity formed under the laws of Delaware ("MMR"). (Each of Chartis
International, the Local ICAs, and MMR is also referred to herein as "Party";
collectively, as "Parties.")

RECITALS

A. Chartis International's Local ICA Affiliates provide insurance services
around the world, including, but not limited to, personal accident, health and
travel insurance for individuals and businesses ("Insurance Products," as
defined in Article 1). Chartis and the Local ICAs wish to arrange for certain
Customers (as defined in Article 1) who purchase various Insurance Products from
Local ICAs to have access to electronic storage of their medical and other
personal records ("Personal Records, "as defined in Article 1).

B. MMR specializes in the development, customization and management of an
integrated communications platform for the storage of Personal Records through
MyMedicalRecords.com and MyEsafedepositbox.com accounts ("MMR Accounts," as
defined in Article 1).

C. The Parties wish to enter into an agreement whereby MMR shall provide Local
ICA Customers with access to fully provisioned MMR Accounts and related Services
(as defined in Article 1), as set forth herein.

D. The Parties intend this Master Agreement to establish the MMR Account
features and Services available to Local ICAs, as well as the applicable pricing
structure. For each Local ICA wishing to provide its Customers with access to
MMR Accounts and related Services, the Local ICA and MMR shall execute a Local
Agreement, subject to the terms and conditions of this Master Agreement.

Defined Terms

1.1   "Affiliate" means when used with reference to a specific entity, any other
entity which directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with the specified
entity; provided that, for the purpose of this definition, "control" shall mean
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person or entity or the ability to
elect a majority of board members or members of an equivalent management body of
an entity, whether through the ownership of voting securities, by contract or
otherwise.

_____________
* [***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



1.2   "Customers" means the policyholders and beneficiaries entitled to access
MMR Accounts under insurance polices issued by Local ICAs who have established
MMR Accounts. When a policy provides for MMR Account access to more than one
person, "Customer" refers to each such covered person individually.

1.3   "Chartis Marks" means the trademarks, services marks and/or trade names
belonging to Chartis and provided to MMR under this Agreement for use in
connection with the Services. Local ICAs may attach trademark guidelines to
Local Agreements.

1.4   "Exclusivity Right" is a territorial exclusivity right granted by MMR to
the Local ICAs, as fully defined in Article 4, Exclusivity Right.

1.5   "Initial Term," means with respect to this Master Agreement, the period
during which this Master Agreement is in effect, as specified in Article 3.1.

1.6   "Insurance Products" means insurance policies issued by Local ICAs for
individuals and businesses, including, but not limited to, personal accident,
health and travel insurance policies.

1.7   "Local Agreement" means an agreement entered into by MMR and a Local ICA,
substantially in the form of the sample Local Agreement (Attachment A), with the
purpose, inter alia, of said Local ICA becoming a Party to this Agreement and
being bound by its terms and conditions.

1.8   "Local Effective Date" means the date on which a Local Agreement is
effective as chosen by a Local ICA.

1.9   "Local ICA" means a local insurance company affiliate of Chartis
International that has executed a Local Agreement with MMR, except in Article 4,
Exclusivity Right, in which "Local ICA" refers to all Affiliates of Chartis
regardless of whether such Affiliates have executed Local Agreements.

1.10   "Local Initial Term" means, with respect to a Local Agreement, the period
commencing on the Local Effective Date and ending three (3) years after the
Local ICA sells its first Insurance Product that includes MMR Account access.

1.11   "Master Agreement" means this agreement and any and all attachments and
addenda attached hereto, including any Local Agreements, in accordance with the
terms and conditions specified herein.

1.12   "MMR Account" means a MyMedicalRecords.com or MyEsafedepositbox.com
account established and maintained by MMR on its worldwide communications
platform pursuant to this Master Agreement for the storage, transmission and
maintenance of Personal Records. All MMR Accounts shall have the features set
forth in Article 5.

1.13   "Personal Records" means Customer personal records, which may include,
but are not limited to: (a) medical records such as lab reports and test
results, patient charts and notes, vaccination and immunization records and
prescriptions; and (b) other documents such as insurance policies, passport,
bank statements, deeds of trust, birth and marriage certificates, living wills,
powers of attorney, photos of family and property and other emergency travel
documents.

2

--------------------------------------------------------------------------------



1.14   "Policy" means, for purposes of pricing pursuant to Article 6, each
Insurance Product pursuant to which Customers are entitled to access MMR
Accounts, regardless of whether Customers actually have established MMR
Accounts.

1.15   "Region" means a group of countries or jurisdictions (in which Local ICAs
are located) that share a common primary language.

1.16   "Renewal Term," means [***] renewal period, as defined in Article 3.2.

1.17   "Run-Off Period," fully defined in Article 3.12, means a [***] following
a Termination Date during which MMR continues to offer and maintain MMR Accounts
and provide Services.

1.18   "Services" means the services MMR shall provide to Local ICAs as set
forth in Article 5.

1.19   "Termination Date" means that date on which this Master Agreement or
Local agreement is terminated in accordance with Article 3 and/or a Local
Agreement.

1.20   "Updates" means any modifications, error corrections, bug fixes, new
releases, or other updates of or to the Licensed Software that may be provided
or otherwise made generally available by MMR from time to time to any of its
customers.

THE PARTIES AGREE AS FOLLOWS:

General Covenants

2.1   Chartis International may present this Master Agreement and information
about the availability of MMR Accounts and Services to its various regional and
country managers.

2.2   If a Local ICA, in its sole discretion, wishes to offer MMR Accounts and
Services as part of its Insurance Products, such Local ICA and MMR shall enter
into a Local Agreement for the provision of such MMR Accounts and Services.

2.3   MMR shall make available to each such Local ICA access to MMR Accounts and
Services as set forth herein.

2.4   All of the terms and conditions of this Master Agreement [***] shall be
applicable to and incorporated into any Local Agreement between MMR and a Local
ICA. The Parties anticipate that each such Local Agreement may contain
additional provisions, to be agreed upon by the Parties, to address local
business needs and legal/regulatory requirements.

Term and Termination

3.1   This Master Agreement will take effect on the Effective Date [***]

3.2   Upon the completion of the Initial Term, this Master Agreement will
automatically renew for successive [***] periods (each such [***] period being a
"Renewal Term") unless either Party provides written notice to the other Party
of the non- renewing Party's intent not to renew this Master Agreement [***].

_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

3

--------------------------------------------------------------------------------



3.3   Any notice of termination shall specify the date of termination
("Termination Date").

3.4   Each Local Agreement shall take effect on the effective date specified
therein, as chosen by the relevant Local ICA ("Local Effective Date").

3.5   Unless otherwise specified in a Local Agreement, each Local Agreement
shall include the same term and termination provisions as set forth in
Articles 3.2, 3.3 and 3.4 [***]. A Local Initial Term is to be followed by [***]
Renewal Terms unless and until a Party provides written notice to the other
Party of the non-renewing Party's intent not to renew this Agreement [***] prior
to the date of the expiration of the Initial Term or any such Renewal Term.

3.6   This Master Agreement may be terminated by either Party by providing the
other Party with [***] written notice, in the event of any of the following:

3.6.1   failure to perform any material obligation (other than the nonpayment or
late payment by Chartis of fees owed to MMR hereunder) under this Agreement, if
such failure is not cured by the defaulting Party [***], as set forth in
additional detail in Article 3.7; or

3.6.2   to the extent permitted by law, if a Party seeks insolvency relief of
any type, or obtains insolvency relief of any type, including but not limited to
an order or judgment by a court of competent jurisdiction adjudicating the Party
bankrupt or insolvent

3.6.3   the failure of either Party to maintain any license, certification or
accreditation required to conduct business or perform activities under this
Agreement; or

3.6.4   subject to Article 14, if there is a change of substantial ownership or
control of either Party.

3.7   If either Party materially breaches the provisions of this Master
Agreement, the other Party may terminate this Master Agreement. The Party
claiming a material breach shall provide the other Party written notice of its
intention to terminate this Agreement ("Termination Notice") and, in the
Termination Notice, shall specify with reasonable particularity the nature,
facts, and extent of the material breach complained of. The breaching Party
shall have [***] to cure or if completion of a cure is not possible [***], to
reasonably commence curing the breach. If the breaching Party fails to cure or
reasonably commence curing the breach [***] and such failure to cure or commence
curing the breach is due to the breaching Party's acts or omissions, then the
effective date of termination of this Master Agreement will be [***] after the
date of receipt of the initial notice of termination.

3.8   All obligations of the Parties under this Master Agreement shall terminate
on the Termination Date of this Master Agreement, except for the obligations
specified in or created by Articles 3.11, 5, 7, 8, 9, 11, 12, 13 and those
obligations specified in a Local Agreement to continue subsequent to the
Termination Date of this Master Agreement. Subject to Article 3.12, Termination
of a Local Agreement will not terminate any other Local Agreement or this Master
Agreement.

_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

4

--------------------------------------------------------------------------------



3.9   This Master Agreement may be terminated by either Party in the event of a
change in the applicable law or regulation of any country, state or local
government, or amendment of statutes, rules or regulations or by virtue of an
administrative or judicial order or decision if such change significantly
impacts or frustrates the purpose of this Master Agreement. If any state of the
United States or other jurisdiction penalizes a Party for administering this
Master Agreement, the Party affected may, upon written notice to the other
Party, discontinue the Master Agreement's application in such state or
jurisdiction, or amend its services to comply with such ruling. This Master
Agreement will continue to remain in effect, in whole or in part, if appropriate
in any other states or jurisdictions.

3.10   Notwithstanding the termination of this Master Agreement, all of the
applicable terms and conditions herein shall remain effective with respect to
any Local Agreement that is still in effect at the Master Agreement Termination
Date, and shall continue to be in effect with respect to such Local Agreement
until its Termination Date or until the end of any Run-Off Period in accordance
with Article 3.11 below.

3.11   Notwithstanding the above, in order to ensure continuity of coverage to
each Local ICA's Customers when this Master Agreement or a Local Agreement is
terminated, unless the Parties otherwise agree, MMR shall continue offering and
managing MMR Accounts and providing Services to the relevant Local ICA(s) until
the expiration of all existing insurance polices issued prior to the date of
Termination under which Customers have established or are entitled to establish
MMR Accounts ("Run-Off Period"). [***].

3.12   In the event that all Local Agreements are terminated, this Master
Agreement also will be deemed terminated as of the Termination Date of the last
Local Agreement in effect, and, in the absence of a written termination notice
with respect to the Master Agreement, the notice of termination issued by such
Local ICA shall be deemed effective and sufficient with respect to the Master
Agreement.

Limited Exclusivity

4.1   For purposes of this Article 4, "Local ICA" shall mean any insurance
company Affiliate of Chartis and is not limited to Affiliates that have executed
a Local Agreement.

4.2   In countries in which MMR, prior to the execution of this Agreement is not
engaged in advanced negotiations with any other insurance company for the
provision of MMR Accounts, MMR hereby grants the Local ICA the right of
exclusivity ("Exclusivity Right"). [***].

4.3   The Exclusivity Right in each country shall be valid [***].

4.4   Notwithstanding the foregoing, MMR may at any time request from a Local
ICA a waiver of the Exclusivity Right to enable MMR to market MMR Accounts and
Services to other entities in that country which issue or distribute insurance
products, which waiver shall not be unreasonably withheld. The relevant Local
ICA shall respond to any such waiver request [***].

_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

5

--------------------------------------------------------------------------------



4.5   If a Local ICA waives the Exclusivity Right or fails to respond to a
waiver request [***], MMR may enter into agreements with other insurance
companies for the provision of MMR Accounts and Services, provided that MMR
shall not confer in any such agreement any exclusivity rights on the other party
to the agreement. In any event, a Local ICA that waives the Exclusivity Right or
fails to respond to a waiver request [***] may at any later date choose to offer
Customers MMR Accounts on a non-exclusive basis for that Local ICA.

4.6   MMR may refuse to offer MMR Accounts and Services to Local ICAs if it
reasonably believes it would be not be economically worthwhile to do so based on
the pricing in this Master Agreement. [***].

MMR Accounts and Services

MMR shall provide interactive MMR Accounts and related Services as set forth
below:

5.1   MMR Accounts Generally. MMR shall host Customer MMR Accounts on MMR's
worldwide integrated communications platform(s), which provides Customers with
the ability to securely upload, fax and/or voice-record Personal Records
directly into their MMR Accounts for storage and retrieval.

5.2   Region Landing Pages. MMR shall establish an MMR Account landing page for
each Region in its applicable language. [***]. MMR shall link Customer
registrations to the appropriate Region landing page.

5.3   Additional Country Landing Pages. MMR shall establish an additional,
separate landing page for a country within a Region if a Local ICA advises that
it is necessary for local legal or regulatory reasons. [***].

5.4   Local ICA Approval. All Region or country landing pages are subject to
business and legal/compliance approval by each relevant Local ICA. In order to
secure such approval, MMR may be required to demonstrate compliance with local
legal and regulatory requirements and to execute related documents. In no event
shall a landing page and MMR Account access be launched for a Region or country
until each Local ICA confirms in writing its counsel's approval.

5.5   Specific MMR Account Features. MMR Account shall include the following
features:

5.5.1   [***]

5.5.2   Medical Records Storage - MMR Accounts shall provide transmission
capability and storage/maintenance for personal health history information and
medical records, including but not limited to, lab reports and test results,
patient charts and notes, vaccination and immunization records and
prescriptions, x-rays and other medical images.

5.5.3   [***]

5.5.4   Retrieval and Transmission - [***] Customers shall have the ability to
print, email or fax documents out of their MMR Accounts. Faxes will be sent
directly from the MMR Account; documents in an MMR Account to be emailed must be
opened and sent from a Customer's email (e.g. Outlook).

_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

6

--------------------------------------------------------------------------------



5.5.5   [***]

5.5.6   Emergency Login - A separate emergency portal shall allow doctors and
other medical personnel read-only access to potentially life-saving information
in Customer-selected portions of an MMR Account in the event of a medical
emergency or natural disaster.

5.5.7   Customized File Folders - For easier document management and retrieval,
MMR shall provide Customers with [***] file folders in their MMR Accounts,
[***].

5.5.8   Secondary Passwords on Selected File Folders - Customers shall be able
to assign a secondary password [***] to create an extra level of privacy and
security for select information, such as data stored in the MyEsafedepositbox.

5.5.9   Multiple Notification Channels - MMR Accounts shall allow Customers to
receive notifications, including alerts for voice messages from medical
professionals, records faxed into the system and reminders for doctor
appointments and prescription refills [***]. Customers also may be reached by
email to their PDAs and text-enabled cell phones in addition to their desktop or
laptop computer.

5.5.10   Drug Reference and Drug Interaction Tool - MMR shall provide Customers
with access to Region-specific databases with information on prescription drugs,
over-the-counter medications and nutritional supplements in each Region in which
such databases are available. [***]

5.5.11   Personal Prescription Database - MMR shall provide Customers with the
ability to create a listing of all their prescriptions and over-the-counter
medications. Each time a Customer enters a new prescription, the Customer may
use the drug interaction tool to automatically check for any possible adverse
interactions between prescribed medications.

5.5,12   Calendaring System with Prescription Reminders - MMR Accounts shall
include a calendar feature for scheduling and generating reminders about
upcoming doctor and other health or non-health related events. Customers shall
be able to enter their prescriptions, pharmacies and refill dates into their MMR
Accounts. Reminders appear when a Customers logs into an MMR Account and can
also be set up as alerts (as described above). Appointments and reminders can be
imported into Microsoft Outlook.

5.5.13   Search Feature - MMR Accounts shall include a search feature enabling
Customers to perform free-form searches easily throughout the site using words
and key phrases. In addition, Customers shall be able to attach their own notes,
separate and distinct from the medical records that have been faxed or uploaded
into the system, which makes it easy to document conversations with doctors or
other medical providers.

5.5.14   New Features - MMR shall [***] make new MMR Account features available
to Customers. MMR may develop and release new functionality representing
substantial improvements to and/or optional new modules ("New Capabilities") to
MMR Accounts from time to time, and shall notify the Local ICAs of the
availability of such New Capabilities and any additional license fees and
charges, if any, associated with them for the Local ICAs' consideration.

_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

7

--------------------------------------------------------------------------------



5.5.15   Downloading of records on expiration of Customer's insurance policy -
[***] MMR shall send the Customer an email notification informing the Customer
that their use of the MMR Account will terminate upon the expiration of their
insurance policy. The email will give the Customer the option to convert to an
individual subscription or to download any records they need [***].

5.5.16   Request to Disable an MMR Account - A Customer may at any time contact
MMR and request that their MMR Account be disabled, in which case, unless
otherwise agreed in a Local Agreement, the MMR Account will be closed, the
Customer will no longer have access to their records and the DID number
associated with their MMR Account.

5.5.17   Services levels shall be established by each Local ICA, and a Service
Schedule shall be attached to each Local Agreement.

5.6   Branding

5.6.1   MMR shall provide a URL for the website hosting Customer MMR Accounts.
Landing pages will be MMR-branded with an acknowledgment that they are provided
for Chartis Customers. The Parties agree to cooperate with respect to "look and
feel" issues.

5.6.2   MMR shall create a "branded" user guide and provide Chartis with the
ability to print branded stickers.

5.6.3   Chartis shall provide all graphic elements needed for such branding.

5.7   Services

5.7   MMR [***] shall provide multilingual, international Customer service
resources to handle all Customer inquiries relating to MMR Accounts. MMR shall
establish or contract call centers to support each Region and also shall have
personnel to answer Customer inquiries via e-mail. Customers shall be able to
access such call centers by dialing regional local numbers in their home
countries at no cost or at the lowest possible local call cost to the Customer.

Fees and Terms of Payment

6.1   [***]

6.2   Each Local ICA shall provide MMR with a report detailing the number of
policies sold [***].

6.3   Each new Local ICA executing a Local Agreement shall pay a deposit [***].

6.4   [***]

6.5   [***]

_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

8

--------------------------------------------------------------------------------



License

Each Party represents, covenants and warrants that:

7.1   The Party and all personnel associated with the Party have obtained any
licenses, certifications or permits required by law for the Party and all such
staff to perform its obligations under this Master Agreement and all Local
Agreements.

7.2   All such licenses, certifications or permits are currently in effect and
will be renewed, updated and maintained as required by law throughout the term
of this Master Agreement, and that all of the Party's staff are in good standing
with all applicable licensing and regulatory authorities. Each Party shall
notify the other Party if any of its or its staff's legally required licenses,
certiifcations or permits are suspended or revoked.

Protection of Customer Information

8.1   MMR shall participate and fully cooperate in Chartis' vendor data security
audit process. No Local Agreements shall be executed until Chartis confirms MMR
has satisfactorily completed that process. MMR agrees and warrants that it shall
comply with the requirements set forth in the Security Schedule attached hereto
as Attachment B (Security Schedule). To the extent that the language set forth
in the Security Schedule conflicts with the language set forth in this
Article 8, the language in the Security Schedule shall govern.

8.2   Each MMR Account shall be secured by a unique identification and password
combination.

8.3   MMR shall ensure that data is stored and accessed in a secure format and
that access is protected using firewalls which permit or deny connections based
on packet filtering, application proxying and pre-existing sessions.

8.4   MMR shall tightly control access to data center areas, requiring
individuals to be authenticated with Smart Card access.

8.5   MMR shall maintain synchronized redundancy across all levels of its
telephony and web infrastructure in order to ensure that there is no single
point of failure. Customer data shall be stored in one production Tier IV data
center, with a back-up data center [***] to ensure that if the production center
becomes inoperative, MMR Accounts will be accessible through the back-up data
center with no interruption in service. MMR shall also maintain protection
against data loss and corruption through power back-up systems.

8.6   Customers shall have sole control over the information placed and stored
in their MMR Accounts and sole control over access to such information. Subject
to the provisions of Attachment B, Security Schedule, MMR represents that MMR
employees shall not have access to any information placed into the system by
Customers, other than such data necessary to validate Customer identity for the
purpose of responding to Customer password requests.

_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

9

--------------------------------------------------------------------------------



8.7   MMR agrees to comply with all applicable privacy laws and regulations in
each Local ICA's jurisdiction and to execute any required statements or
agreements regarding the protection of Customer data.

Indemnification

9.1   MMR shall indemnify and hold harmless Chartis, its affiliates and their
respective directors, officers, employees and agents from and against any and
all damages, liabilities, fines, fees, penalties, interest obligations,
deficiencies, losses and expenses (including without limitation fees and
expenses of attorneys) arising out of or relating to MMR Accounts and the
Services, including but not limited to, any all such claims or losses arising
out of or relating to the breach by MMR of any representations or warranties and
the violation by MMR of any applicable local law or regulation with respect to
MMR's performance hereunder

9.2   MMR acknowledges that Chartis is not responsible for the maintenance of
MMR Accounts or other MMR Services, and that MMR retains complete control over
its platform and the provision of MMR Accounts and Services and shall be solely
responsible for all acts and decisions in connection therewith.

9.3   Furthermore, each Party (the "Indemnitor") agrees to indemnify the other
Party (the "Indemnitee") from and against, and shall provide a defense with
respect to, (a) any claim asserted against the Indemnitee by a third party in
which it is alleged that the Indemnitor's intellectual property infringes upon
the rights of any third parties with respect to any copyright, patent, or trade
secret, or (b) any negligent act or omission or willful misconduct by the
Indemnitor, its Representatives, or any Subcontractor engaged by Indemnitor in
the performance of any obligations under this Agreement, or (c) any breach in a
representation, covenant, or obligation of the Indemnitor contained in this
Agreement; provided that (a) the Indemnitor is immediately notified of any such
claim; (b) the Indemnitor has full discretion and control of the defense or
settlement of any such claim provided that Indemnitor shall not have any right
to stipulate or consent to the entry of an award or judgment against the
Indemnitee without the Indemnitee's express written consent, which shall be in
the Indemnitee's sole and absolute discretion; and (c) the Indemnitee provides
full and complete cooperation in the defense and settlement of any such claim.

9.4   The obligations set forth in this Article shall survive the termination of
this Master Agreement.

Insurance

MMR shall maintain a cyberliability liability policy [***]. Chartis and the
Local ICAs will be added to such cyberliability policy as additional named
insureds.

Independent Contractor Relationship

Neither this Master Agreement nor any Local Agreement hereunder is intended to
create, nor shall it be construed to create, any relationship between Chartis
and MMR other than that of independent persons or entities contracting for the
purpose of effecting provisions of this Agreement. Neither Party nor any of
their representatives shall be construed to be the agent, employer, employee or
representative of the other.

10

--------------------------------------------------------------------------------



Books and Records

12.1   The Parties agree to cooperate with each other to exchange information
necessary to implement this Agreement.

12.2   Each Party shall maintain books and records[***].

12.3   The obligations set forth in this Article shall survive the termination
of this Agreement.

Confidentiality

13.1   Each Party ("Disclosing Party") may, in the course of the relationship
established by this Agreement, disclose to the other party ("Receiving Party")
in confidence non-public information, including, but not limited to, Personally
Identifiable Information (as defined below) or information about benefit
determination or care coordination procedures, credentialing criteria, patient
treatments, methods, systems, practices, business plans, trade secrets,
discounts or other proprietary information ("Confidential Information"). Each
Receiving Party acknowledges that the Disclosing Party shall at all times be and
remain the owner of all such Confidential Information, and that the Receiving
Party shall use its best efforts, consistent with the manner in which it
protects its own Confidential Information, to preserve the confidentiality of
any such Confidential Information which such party knows or reasonably should
know that the Disclosing Party deems to be Confidential Information. The
Receiving Party shall not use for its own benefit, or disclose to any third
parties, any Confidential Information without the Disclosing Party's written
consent. "Personally Identifiable Information" shall mean (a) any information
from which an individual can be identified; (b) any information concerning an
individual that would be considered "nonpublic personal information" within the
meaning of Title V of the Gramm-Leach Bliley Act of 1999 (Public Law 106-102,
113 Stat. 1338) and its implementing regulations, as the same may be amended
from time to time; (c) any information regarding Local ICA Customers received by
MMR in connection with the performance of its obligations under the Agreement,
including, but not limited to, (i) an individual's name, address, e-mail
address, IP address, telephone number and/or social security number, (ii) the
fact that an individual has a relationship with Chartis and/or its parent,
affiliated or subsidiary companies, (iii) an individual's account information;
(iv) any information regarding an individual's medical history or treatment; and
(v) any other information of or relating to an individual that is protected from
disclosure by applicable Privacy Laws. For purposes of this Master Agreement,
"Privacy Laws" shall mean any national, federal, state or local laws, rules or
regulations of any jurisdiction relating to the personal information or
collection, use, storage, disclosure or transfer of personal information,
including the Health Insurance Portability and Accountability Act of 1996 and
its implementing regulations, UK Data Protection Act 1998, Directive 95/46/EC of
the European Parliament and any legislation and/or regulation implementing same,
the Japanese Law Concerning the Protection of Personal Information and the
applicable implementing Ministry Guidelines and any legislation and/or
regulation implementing them, the Hong Kong Personal Data (Privacy) Ordinance,
the Canadian Personal Information Protection and Electronic Documents Act, and
the Argentinean Personal Data Protection Regulation, as each may be amended from
time to time.

13.2   Each Party hereby agrees that the other Party's Confidential Information
will be used solely for the purpose of performing its obligations under this
Agreement. Each Receiving Party may disclose Confidential Information only to
its directors, officers, employees, agents or advisors (collectively,
"Representatives") who need to know such information for the purpose of
performing

11

--------------------------------------------------------------------------------



the Receiving Party's obligations under this Agreement. The Receiving Party
shall inform its Representatives of the confidential nature of such information
and direct such Representatives to treat such information confidentially.
Confidential Information may not be copied, duplicated or otherwise reproduced,
in whole or in part, without the prior written consent of the Disclosing Party,
except for such copies as the Receiving Party may require pursuant to this
Agreement, for internal purposes, on a need-to-know basis.

13.3   In the event that a Receiving Party becomes legally compelled to disclose
any of the Confidential Information of a Disclosing Party or to take any other
action prohibited by this Agreement, the Receiving Party so legally compelled
will provide prompt written notice to the Disclosing Party for the purpose of
enabling the Disclosing Party to seek a protective order or other appropriate
remedy, or to waive compliance with the confidentiality provisions of this
Agreement. In the event that the Disclosing Party does not obtain such
protective order or other remedy prior to the time of the required disclosure of
the Confidential Information, [***] the Receiving Party so legally compelled
will furnish only that portion of the Confidential Information or take only such
action which is, in the opinion of such Receiving Party's counsel, legally
required, and will exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded to any Confidential Information so
furnished.

13.4   Except with respect to Personally Identifiable Information, Confidential
Information shall not include information which: (i) is public knowledge at the
time of disclosure; (ii) is received from a third-party without restriction or
an obligation to maintain confidentiality; or (iii) is approved for release by
written authorization of the Disclosing Party.

13.5   The Parties acknowledge that the Privacy Laws govern disclosures of
personal information. MMR acknowledges that pursuant to the Privacy Laws,
Chartis is required to obtain certain undertakings from MMR with regard to the
collection, use, storage, disclosure, transfer and protection of Personally
Identifiable Information. Chartis shall be under no obligation to take any
action that, within Chartis's judgment, would constitute a violation of the
Privacy Laws or its internal privacy policies.

[***]

Notwithstanding any other provision of this Agreement, MMR covenants that, with
respect to any Personally Identifiable Information, MMR shall: (a) comply with
all applicable laws, regulations and best practices regarding data security and
privacy in performing the Services and its other obligations hereunder;
(b) inform itself regarding, and comply with, Chartis's privacy policies and all
applicable privacy laws, including the Privacy Laws; (c) keep all Personally
Identifiable Information strictly confidential, and not disclose any Personally
Identifiable Information to third parties other than a regulatory authority
having jurisdiction over the receiving party or use any Personally Identifiable
Information except to the extent necessary to perform the Services and in
accordance with Chartis's privacy policies and all applicable privacy laws,
including the Privacy Laws; (d) not use Personally Identifiable Information for
any purpose other than to perform Services under this Agreement; (e) not
disclose any Personally Identifiable Information to any other entity (including
MMR's third party service providers), other than a regulatory authority having
jurisdiction over the receiving party, without the prior written consent of
Chartis and an agreement in writing from such other entity to use or disclose
such Personally Identifiable Information only to the extent necessary to

_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

12

--------------------------------------------------------------------------------



carry out MMR's obligations under this Agreement and for no other purposes;
(f) maintain (and require entities approved in accordance with foregoing
subsection (e) to maintain) adequate administrative, technical, and physical
safeguards to ensure the security and confidentiality of Personally Identifiable
Information, protect against any anticipated threats or hazards to the security
or integrity of Personally Identifiable Information, and protect against
unauthorized access to or use of or disclosure of Personally Identifiable
Information; (g) not make any changes to its security measures that would
increase the risk of an unauthorized access to, use of or disclosure of
Personally Identifiable Information; (h) notify Chartis immediately in writing
when MMR becomes aware of any material breach of its security safeguards or has
reason to believe that Personally Identifiable Information may have been subject
to unauthorized disclosure, access, or use ("Security Incident"), which
notification shall include the following information: (1) the nature of the
unauthorized disclosure or use; (2) the Personally Identifiable Information
accessed, disclosed or used; (3) the identity of the person(s) or entity(ies)
who received the unauthorized disclosure or made the unauthorized access or use;
(4) what corrective action MMR took or will take to prevent further unauthorized
disclosures or uses; (5) what MMR did or will do to mitigate any deleterious
effect of such unauthorized disclosure or use; and (6) such other information as
Chartis may reasonably request; and (i) take all reasonable and appropriate
steps to protect Personally Identifiable Information in the event of a failure
of MMR's security safeguards or unauthorized access to Personally Identifiable
Information from or through MMR; (j) if requested [***] provide notice to
affected individuals and regulatory authorities, and indemnify Chartis for all
costs associates with responding to a Security Incident (including, but not
limited to, setting up a call center, providing credit monitoring).

MMR shall execute all documents specified by Chartis, including the version
selected by Chartis of the standard contractual clauses for the transfer of
personal data from the European Community to third countries for transfer from
Data Controllers to Data Controllers or Data Processors, as applicable, in the
form as published by the European Commission from time to time, without any
modification (available at
http://ec.europa.eu/justice_home/fsj/privacy/modelcontracts/index_en.htm), or a
delegation agreement as provided under the Japanese Personal Information Law,
and any other equivalent data transfer agreement developed by Chartis for
transfers of personal data from any other country to MMR or any MMR agent and
from MMR or any MMR agent to Chartis or Local ICAs.

13.6   This Agreement shall not be construed to grant either Party any license
or similar right to Confidential Information disclosed or delivered to it by the
other Party. Each Party agrees that its receipt and handling of any Confidential
Information from the other Party shall not grant to it any copyright,
intellectual property or trademark rights with regard to such Confidential
Information. Neither Party may use the other's name, trademarks, service marks
or other intellectual property without the written permission of the other,
except that Chartis may include descriptive information relating to MMR in its
standard marketing materials.

13.7   This Article 13 (Confidentiality) shall survive termination of this
Agreement. MMR acknowledges that it will be required to enter into additional
confidentiality obligations in the Local Agreements.

13.8   Any breach of this Article 13 (Confidentiality) shall be deemed a
material breach of this Agreement.

_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

13

--------------------------------------------------------------------------------



Assignment and Delegation of Duties

MMR may not assign duties, rights or interests under this Agreement to a
competitor of Chartis or its Affiliates or an entity with interests that compete
with the interests of Chartis or its Affiliates without the prior written
consent of Chartis, which approval will not be unreasonably withheld. Subject to
the preceding sentence, either Party may assign its rights and/or delegate any
and all of its duties without the other Party's consent to an Affiliate and/or
in connection with a merger or sale.

Notices

All notices, requests, consents, demands and communications provided for by this
Agreement shall be in writing and shall be (a) personally delivered, (b) sent by
first-class mail, postage fully prepaid, (c) sent by internationally recognized
courier, or (d) sent by facsimile, and confirmed by letter, addressed to the
address of the Parties or to such changed address or telefax number as the
Parties may have advised in a written notice as provided in this Article.

As to Chartis:                       Lenny Bellafiore
                                                Executive Vice President & Chief
Operating Officer
                                                Chartis International Accident &
Health
                                                175 Water Street, 25th Floor
                                                New York, NY 10038

As to MMR:                           Robert H. Lorsch, CEO
                                                MMR Information Systems, Inc.
                                                2934½ Beverly Glen Circle, #702
                                                Los Angeles, CA 90077
                                                With copies:
                                                Robert H. Lorsch /
rhlorsch@mmrmail.com
                                                Naj Allana / nallana@mmrmail.com
                                                A.J. Durtschi / aj@mmrmail.com

As to any Local ICA - As specified in the relevant Local Agreement.

Fore Majeure/Limitation of Liability

No Party shall have any liability for any delay or failure to perform its
obligations (except payment obligations) hereunder to the extent such delay or
failure is the result of any act or event that is beyond such Party's reasonable
control ("Force Majeure Event"). Force Majeure Events include, but are not
limited to, acts of God, war, lightning, fire, storm, flood, earthquake,
terrorist acts, blockade, revolution, riot, insurrection, civil commotion,
public demonstration, strikes or industrial disturbances, sabotage and act of
vandalism, interruption or degradation of any third party communications system
or the Internet, or any action of a governmental entity and similar events. If a
Party experiences a Force Majeure Event, it shall promptly provide written
notice thereof to the other Parties and shall use all reasonable efforts to
remove, avoid or mitigate the consequences of such Force Majeure Event.

14

--------------------------------------------------------------------------------



EXCEPT WITH RESPECT TO A PARTY'S INDEMNIFICATION OBLIGATIONS, A PARTY'S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, A PARTY'S BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS UNDER ARTICLE 13 AND/OR A BREACH BY MMR OF ITS OBLIGATIONS SET FORTH
ON THE SECURITY SCHEDULE ATTACHED HERETO AS ATTACHMENT B (SECURITY SCHEDULE):
(A) IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT,
WHETHER OR NOT THE POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED TO SUCH PARTY
IN ADVANCE OR COULD HAVE BEEN REASONABLY FORESEEN BY SUCH PARTY.

Miscellaneous

17.1   This Agreement may only be amended by a writing signed by the Parties.

17.2   This Agreement contains all the terms and conditions agreed by the
Parties, and supersedes all other agreements, express or implied, regarding the
subject matter.

17.3   This Agreement shall be governed in all respects with the laws of the
State of New York, U.S.A., without regard to its conflict of laws rules.

17.4   No failure or delay by any Party in exercising any right, power or
privilege hereunder will operate as a waiver thereof.

In WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the EFFECTIVE DATE.

Chartis International LLC.

Signature

______________________

Name: Ralph Mucerino

Title: Chief Operating Officer

Date:

Address: 175 Water Street
New York, NY 10038

MMR Information Systems, Inc.

Signature

______________________

Name: Robert H. Lorsch

Title: Chief Executive Officer

Date:

Address: 2934½ Beverly Glen Circle, #702
Los Angeles, CA 90077

15

--------------------------------------------------------------------------------

[SAMPLE]
ATTACHMENT A


[***]

_____________
[***] CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

A-1

--------------------------------------------------------------------------------



ATTACHMENT B
[***]

B-1

--------------------------------------------------------------------------------

